DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 07/18/2022 are acknowledged and have been fully considered. Claims 1, 6, 8 and 10 have been amended; claims 11-20 have been withdrawn; no claims have been added or canceled. Claims 1-20 are now pending, and claims 1-10 are under consideration.
The previous objections to the drawings have been withdrawn, in light of the amendments to claim 1.
The previous objection to claim 10 has been withdrawn, in light of the amendments to the claim.
The previous rejections of claims 1-10 under 35 U.S.C. 112(b) have been withdrawn, in light of the amendments to claims 1, 6 and 8.
Applicant defers presentation of arguments or amendments with respect to the rejections of claims 1-3 and 5-9 under 35 U.S.C. 101 via a certification and request to participate in the deferred subject matter eligibility response (DSMER) pilot program. The rejections of claims 1-3 and 5-9 under 35 U.S.C. 101 have been updated in order to address the amendments to the claims, and the rejections have been maintained.

Applicant's arguments on pages 10-12 of the remarks with respect to the rejections of claim 1 under 35 U.S.C. 103 as being unpatentable over DE 102014207683 A1 to Tietze et al. in view of U.S. Patent No. 5,041,976 to Marko et al., or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Tietze in view of Marko, and in view of U.S. Patent Application Publication No. 2020/0248641 to Nakamura have been fully considered, but they are not persuasive.
Applicant first asserts on page 11 of the remarks that Marko fails to teach the “at least one sensor” recited by claim 1 because the data acquisition unit 12 of Marko measures and collects driveshaft speed, such that Marko measures and collects data regarding the engine, and such that Marko does not measure and collect data regarding a vehicle such as vehicle speed.
The examiner respectfully disagrees. Marko teaches an analogous system including at least one sensor configured to measure and collect state monitoring data of an engine, vehicle monitoring data regarding a vehicle, and vibration data of the engine of the vehicle (as depicted by at least Figs. 1-4 in view of at least Col. 5, lines 16-21, Col. 6, line 27 – Col. 8, line 66 & Col. 9, line 65 – Col. 10, line 25) because Marko teaches that a data acquisition unit 12 obtains data from sensors 28, where the data includes engine speed (e.g., “state monitoring data”), vehicle speed (e.g., “vehicle monitoring data”), and knock (e.g., “vibration data”). More specifically, inclusion and use of a vehicle speed sensor (VSS) as one of the sensors 28 is expressly mentioned by at least Col. 8, lines 37-40 & Col. 10, lines 3-11 of Marko. Respectfully, it is unclear why exactly Applicant believes that Marko fails to teach measuring and collecting of vehicle speed via a sensor. The examiner also respectfully notes that a driveshaft speed is necessarily data regarding a vehicle when the vehicle includes an engine having a driveshaft. Put differently, the claim term “vehicle monitoring data regarding a vehicle” is extremely broad and would not exclude data corresponding to an engine of the vehicle under a broadest reasonable interpretation.
Next, Applicant asserts on pages 11-12 of the remarks that neither Tieze nor Marko teaches the “engine control unit (ECU)” recited by claim 1 because Tieze does not teach or suggest that a test control unit 3 generates a combustion control index (CCI), because none of parameters measured or derived by Marko is a CCI, and because modification of Tieze with the teachings of Marko would not produce the ECU recited by claim 1.
The examiner respectfully disagrees. As noted by the prior art rejections of claim 1 in the instant Office Action, Tieze teaches that an open-ended set of input variables and an open-ended set of output variables of an internal combustion engine 2 are measured and stored as test data for a test control unit 3 (e.g., “engine electronic control unit”) (as depicted by at least Figs. 1 & 2 and as discussed by at least ¶ 0016 & 0040-0044). Therefore, Tieze is understood to teach an engine electronic control unit (ECU) configured to measure and collect state monitoring data of an engine. As is also noted by the prior art rejections of claim 1 in the instant Office Action, Marko teaches an analogous system (apparent from at least Figs. 1-4) which generates a combustion characteristic index (CCI) of the engine [for example, as discussed by at least Col. 6, line 7 – Col. 7, line 2, angular acceleration during an individual cylinder firing (or information about misfiring cylinders, or engine roughness) is obtained using a crank angle, an angular velocity, and an angular acceleration of the engine]. Modifying the big data-based driving information provision system of Tietze with the teachings of Marko to generate angular acceleration, for example, during an individual cylinder firing would beneficially provide the system with information about misfiring cylinders or engine roughness. Respectfully, it is unclear why exactly Applicant believes that none of angular acceleration during an individual cylinder firing, information about misfiring cylinders, and engine roughness would be properly interpretable as a “combustion characteristic index.”

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, each of “at least one sensor configured to measure and collect vehicle monitoring data regarding a vehicle and vibration data of the engine of the vehicle” and “an engine electronic control unit (ECU) configured to measure and collect state monitoring data of the engine,” as recited by claims 4-5 of claim 1, must be shown or the feature canceled from the claim. No new matter should be entered. First, as best understood by the examiner, Fig. 1 shows a configurational block diagram illustrating a vehicle 100, where the vehicle 100 includes a first box labeled “first sensor” and numbered “120” and a second box labeled “second sensor” and numbered “130,” where the first sensor 120 performs a function of generating vibration data of an engine 110, and where the second sensor 130 performs a function of generating vehicle information data except for the vibration data of the engine 110; however, the scope of “at least one sensor” includes a single sensor in the alternative to a plurality of sensors, and Fig. 1 does not show a single sensor configured to measure and collect both of vehicle monitoring data regarding a vehicle AND vibration data of the engine of the vehicle, and the remaining drawings also fail to show such a feature as claimed. Next, as best understood by the examiner, Fig. 1 shows a configurational block diagram illustrating a vehicle 100, where the vehicle 100 includes a box labeled “engine controller” and numbered “140,” where the engine controller 140 collects state monitoring data of an engine 110; however, Fig. 1 does not show an engine ECU configured to measure the state monitoring data of the engine 110, and the remaining drawings also fail to show such a feature as claimed. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites: “A big data-based driving information provision system, comprising: at least one sensor configured to measure and collect vehicle monitoring data regarding a vehicle and vibration data of an engine of the vehicle; an engine electronic control unit (ECU) configured to measure and collect state monitoring data of the engine and to generate a combustion characteristic index (CCI) of the engine; and a graphic controller configured to generate a primary deep learning model, wherein the primary deep learning model is configured to classify big data including the state monitoring data, the vehicle monitoring data, the vibration data, and the CCI into at least two data categories.”
In claim 1, each of the functional limitations “configured to generate a combustion characteristic index (CCI) of the engine” and “configured to generate a primary deep learning model, wherein the primary deep learning model is configured to classify big data including the state monitoring data, the vehicle monitoring data, the vibration data, and the CCI into at least two data categories” falls within the “mental process” group of abstract ideas, because each of the recited generate functions is performable by a human, including by a human using a physical aid (e.g., pen and paper, a slide rule, a calculator) to help them complete the recited generate functions, and the use of such physical aid does not negate the mental nature of the limitations.
This judicial exception is not integrated into a practical application because besides the abstract ideas, the claim merely recites each of “at least one sensor configured to measure and collect vehicle monitoring data regarding a vehicle and vibration data of an engine of the vehicle,” “an engine electronic control unit (ECU)” in association with the “configured to measure and collect state monitoring data of the engine and to generate a combustion characteristic index (CCI) data of the engine” functional limitations, and “a graphic controller” in association with the “configured to generate a primary deep learning model, wherein the primary deep learning model is configured to classify big data including the state monitoring data, the vehicle monitoring data, the vibration data, and the CCI into at least two data categories” functional limitation. The claim limitation “at least one sensor configured to measure and collect vehicle monitoring data regarding a vehicle and vibration data of an engine of the vehicle” merely introduces generic sensor structure which provides insignificant extra-solution activity recited at a high level of generality as mere data gathering that is necessary for use of the recited judicial exception (as the providing part of the “big data” associated with the “primary deep learning model”). Also, simply implementing abstract idea(s) [e.g., mental process(es)] on a physical machine [e.g., a computer or controller, such as an engine electronic control unit (ECU) and/or a graphic controller] is not a patentable application of that/those abstract idea(s) (e.g., see: MPEP 2106.04(a)(2)_III & 2106.04(d)), and the big data-based driving information provision system of claim 1 does not improve the function of a computer or an improvement to other technology or technological field. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, and the examiner takes Official Notice (e.g., see: MPEP 2144.03) that each of the “at least one sensor configured to measure and collect vehicle monitoring data regarding a vehicle and vibration data of an engine of the vehicle,” the engine ECU, and the graphic controller merely define insignificant extra-solution activity (data gathering, computer/controller structure) recited at a high level of generality and that merely amounts to well-understood, routine, conventional activity. While the structural elements recited by claim 1 provide some limitation to use of the claimed abstract ideas, the structural elements recited by claim 1 merely confine the judicial exception to a particular technological environment and thus fail to add an inventive concept to the claims (e.g., see: MPEP 2106.06(h)). Also, no particular transformation of an article via the abstract idea(s) is present in claim 1 (e.g., see: MPEP 2106.05(c)). Claims 2, 3 and 5-9 are dependent from claim 1 and merely further introduce additional “mental process” abstract idea(s) to the big data-based driving information provision system and/or further define “mental process” abstract idea(s) introduced by a preceding claim without including additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “an engine electronic control unit (ECU) configured to measure and collect state monitoring data of the engine,” as recited by claims 4-5; however, it is unclear exactly where and exactly how Applicant’s originally-filed specification sufficiently discloses an engine ECU that measures state monitoring data of an engine. Instead, Applicant’s originally-filed specification indicates that “a sensor part is configured to measure and collect state monitoring data of an engine.” Therefore, it appears that Applicant has improperly introduced “new matter” to the claim via the amendments, such that claim 1 now fails to comply with the written description requirement.
Claims 2-10 are dependent from claim 1, such that claims 2-10 also include the “new matter” recited by claim 1, such that claims 2-10 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The scope of the term “sensor” in claim 1 appears to be used by the claim to mean “a device which detects or measures a plurality of unrelated physical properties and records, indicates, or otherwise responds to them.” Lines 2-3 of claim 1 have been amended to specify that “at least one sensor” that is “configured to measure and collect vehicle monitoring data regarding a vehicle and vibration data of an engine of the vehicle.” The scope of “at least one sensor” includes a single sensor in the alternative to a plurality of sensors. Therefore, claim 1 is directed to a single sensor that measures many different types of data, despite the accepted meaning of “sensor” is “a device which detects or measures a physical property and records, indicates, or otherwise responds to it,” and despite Applicant’s specification clearly disclosing more than one sensor to detect each of “vehicle monitoring data regarding a vehicle” and “vibration data of an engine of the vehicle.” The term is indefinite because the specification does not clearly redefine the term.
Claims 2-10 are dependent from claim 1, such that claims 2-10 also include the indefinite subject matter recited by claim 1, such that claims 2-10 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102014207683 A1 to Tietze et al. (hereinafter: “Tietze”) in view of U.S. Patent No. 5,041,976 to Marko et al. (hereinafter: “Marko”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Tietze in view of Marko, and in view of U.S. Patent Application Publication No. 2020/0248641 to Nakamura (hereinafter: “Nakamura”).
With respect to claim 1, Tietze teaches a big data-based driving information provision system, comprising: an engine electronic control unit (ECU) configured to measure and collect state monitoring data of an engine [as depicted by at least Figs. 1 & 2 and as discussed by at least ¶ 0016 & 0040-0044, an open-ended set of input variables and an open-ended set of output variables of an internal combustion engine 2 are measured and stored as test data for a test control unit 3 (e.g., “engine electronic control unit”)]; and a graphic controller configured to generate a primary deep learning model, wherein the primary deep learning model is configured to classify big data including the state monitoring data into at least two data categories [as depicted by at least Figs. 1-9 and as discussed by at least ¶ 0016-0018, 0023-0025, 0028-0029 & 0042-0079, a model calculation unit (e.g., “graphic controller”), as designed (without modification), is capable of performing functions to create a data-based functional model (e.g., “primary deep learning model”), the data-based functional model being capable of classifying new training data points NTP into, for example, a first subset GPR1 or a second subset GPR2, where new training data points NTP for the data-based functional model include the input variables and output variables].
As discussed in detail above, Tietze is understood to teach a graphics controller under a broadest reasonable interpretation via the disclosure of the model calculation unit. However, in such a case where Applicant is able to sufficiently show that the model calculation unit of Tietze is not a graphics controller AND that Tietze does not fully teach a graphics controller and/or in such a case where Tietze is not interpreted or relied upon to teach that the model calculation unit is a graphics controller, it is also noted that Nakamura teaches using a graphics processing unit (GPU), in the alternative to a central processing unit (CPU), to implement a primary deep learning model in an analogous context (as discussed by at least ¶ 0096 & 0143).
Therefore, even if Tietze is not interpreted or relied upon to teach that the model calculation unit is a graphics controller, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the model calculation unit of Tietze with the teachings of Nakamura, if even necessary, such that the model calculation unit is implemented via a graphics controller because Nakamura further teaches that a GPU is merely an alternative to a CPU for implementing a primary deep learning model in an analogous context. Therefore, it is also understood that such a modification, if even necessary, would merely amount to a simple substitution of one known element for another to obtain predictable results (e.g., see: MPEP 2143_I_B).
Tietze appears to lack a clear teaching as to whether the sensor is also configured to measure and collect vehicle monitoring data regarding a vehicle and vibration data of the engine of the vehicle. Tietze also appears to lack a clear teaching as to whether the ECU is configured to generate a combustion characteristic index (CCI) of the engine. Therefore, Tietze appears to lack a clear teaching as to whether the primary deep learning model is configured to classify big data including the state monitoring data, the vehicle monitoring data, the vibration data, and the CCI into the at least two data categories.
Marko teaches an analogous system (apparent from at least Figs. 1-4) including: at least one sensor configured to measure and collect state monitoring data of an engine, vehicle monitoring data regarding a vehicle, and vibration data of the engine of the vehicle [for example, as depicted by at least Figs. 1-4 in view of at least Col. 5, lines 16-21, Col. 6, line 27 – Col. 8, line 66 & Col. 9, line 65 – Col. 10, line 25, a data acquisition unit 12 obtains data from sensors 28, where the data includes engine speed (e.g., “state monitoring data”), vehicle speed (e.g., “vehicle monitoring data”), and knock (e.g., “vibration data”)]; generated combustion characteristic index (CCI) of the engine [for example, as discussed by at least Col. 6, line 7 – Col. 7, line 2, angular acceleration during an individual cylinder firing (or information about misfiring cylinders, or engine roughness) is obtained using a crank angle, an angular velocity, and an angular acceleration of the engine]; and a primary deep learning model configured to classify big data including the state monitoring data, the vehicle monitoring data, the vibration data, and the CCI into the at least two data categories (as depicted by at least Figs. 1, 2 & 6-8 in view of at least Col. 4, line 61 – Col. 6, line 25 & Col. 9, line 65 – Col. 11, line 33).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the big data-based driving information provision system of Tietze with the teachings of Marko such that the sensor is further configured to measure and collect vehicle monitoring data regarding a vehicle (e.g., vehicle speed) and vibration data of the engine of the vehicle (e.g., knock) because sensor acquisition of such additional data would simply provide the system with additional information describing operation of the system, including in instances in which the additional information is compared with prespecified normal data in order to find discrepancies indicative of possible faults (as discussed by at least Col. 1, lines 47-60), especially because Tietze expressly indicates that the types of data of the measured and collected input variables and output variables are intended to be open-ended and made available for evaluating system behavior (e.g., as discussed by at least ¶ 0040-0042 of Tietze). Also, in view of Tietze classifying the open-ended sets of measured and collected input variables and output variables via the data-based functional model for the purpose of improving accuracy of the data-based functional model (e.g., as discussed by at least ¶ 0067 of Tietze), it is understood that inclusion of different (or additional) measured and collected input variables and output variables that at least at times include the vehicle monitoring data (e.g., vehicle speed) and vibration data (e.g., knock) measured and collected by the sensor as taught by Marko would merely redefine the big data to be classified by the data-based functional model, in view of the different (or additional) measured and collected input variables and output variables taught by Marko (as discussed by at least Col. 6, line 27 – Col. 8, line 44 of Marko) overlapping the measured and collected input parameters and output parameters taught by Tietze (as discussed by at least ¶ 0041 of Tietze).

With respect to claim 2, Tietze modified supra teaches the big data-based driving information provision system of claim 1, wherein the primary deep learning model is configured to classify combinations of correlation coefficients between the big data into the at least two data categories (as depicted by at least Figs. 6 & 8 and as discussed by at least ¶ 0043). 

With respect to claim 3, Tietze modified supra teaches the big data-based driving information provision system of claim 2, wherein the primary deep learning model is configured to classify the big data into clusters by applying a k-means algorithm to the correlation coefficients (as discussed by at least ¶ 0019 & 0058 of Tietze). 

With respect to claim 4, Tietze modified supra teaches the big data-based driving information provision system of claim 3, wherein the primary deep learning model is configured to apply, after the k-means algorithm is applied, a Gaussian mixture model (GMM) (as discussed by at least ¶ 0028 & 0060 of Tietze); however, Tietze appears to lack a clear teaching as to whether the primary deep learning model is configured to apply, after the k-means algorithm is applied, a deep neural network (DNN).
Marko further teaches that the primary deep learning model is configured to apply a deep neural network (DNN) (apparent from at least Figs. 1, 2 & 7 in view of at least Col. 5, lines 3-15).
Additionally or alternatively, Nakamura further teaches that the primary deep learning model is configured to apply a deep neural network (DNN) (apparent from at least Figs. 8 & 27 in view of at least ¶ 0005-0006, 0008-0015, 0103-0106 & 0168-0173).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the big data-based driving information provision system of Tietze with the teachings of Marko and/or Nakamura, if even necessary, such that the primary deep learning model is configured to apply a deep neural network (DNN) because each of Marko and Nakamura teaches that deep neural networks can beneficially be trained to correlate complex inputs and outputs of a system in a trained model to beneficially predictively identifies faults in the system, such that inclusion of a deep neural network in the data-based functional model of Tietze would enable predictive identification of faults in the system based on the correlation of the complex inputs and outputs.

With respect to claim 5, Tietze modified supra teaches the big data-based driving information provision system of claim 1, wherein the ECU is configured to calculate the CCI using a crank angle, an angular velocity, and an angular acceleration of the engine (as discussed in detail above with respect to claim 1). 

With respect to claim 7, Tietze modified supra teaches the big data-based driving information provision system of claim 1, wherein the graphic controller is configured to: generate the at least two data categories for each cylinder of the engine (as discussed by at least Col. 5, line 56 – Col. 6, line 6 of Marko). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tietze in view of Marko, and in view of Nakamura.
With respect to claim 9, Tietze modified supra teaches the big data-based driving information provision system of claim 1; however, Tietze appears to lack a clear teaching as to whether the graphic controller is configured to: generate a secondary deep learning model that is configured to predict an irregular vibration index in an idle state of the engine based on the primary deep learning model. 
Additionally or alternatively, Nakamura further teaches generating a primary deep learning model, and generating a secondary deep learning model that is configured to predict an irregular vibration index in an idle state of the engine based on the primary deep learning model (apparent from at least Figs. 8 & 27 in view of at least ¶ 0005-0006, 0008-0015, 0103-0106 & 0168-0173).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the big data-based driving information provision system of Tietze with the teachings of Nakamura such that the graphic controller is configured to generate a secondary deep learning model that is configured to predict an irregular vibration index in an idle state of the engine based on the primary deep learning model because Nakamura teaches that a pair of deep neural networks can beneficially be trained to correlate complex inputs and outputs of a system in a trained model to beneficially predictively identifies faults in the system, such that inclusion of a pair of neural networks in the data-based functional model of Tietze would enable predictive identification of faults in the system based on the correlation of the complex inputs and outputs.

Subject Matter Not Rejected Over the Prior Art
Claims 6, 8 and 10 may be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a), 35 U.S.C. 112(b), and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747